Title: To James Madison from Richard Rush, 6 September 1817
From: Rush, Richard
To: Madison, James


Dear Sir.Washington September 6. 1817.
Considering the struggle that is now going on in Pennsylvania, as not wholly local, I have been led to dip my pen in it. A month ago I threw together some remarks for one of the newspapers. They unexpectedly came back to me a few days since in the form of a two-penny pamphlet. I venture to enclose you one of them for the amusement of a leisure moment.
Although no official promulgation has yet been made, to you it cannot be unknown what intentions Mr Monroe has formed in relation to the mission at London. It is probable that I may embark about the middle of next month. I go with a solicitude which I have never before felt as respects the extent and importance of the duties that may lie in my path. I am specially charged by Mrs Rush, who is at present with her parents at Annapolis, to say on her behalf to Mrs Madison, that if there should ever be any little commissions which she can execute for her on the other side of the water, it will be peculiarly gratifying to her to be commanded at all times, and in all ways.
I have to return my thanks for your obliging and acceptable letter on the Pernambuco affair. It is true, the rocket soon fell like a stick; but the course taken by the government is still supposed to rest unchanged upon its original merits.
We have nothing at the department, as yet, which lends countenance to the report of the intentions of Russia as to Spanish affairs. The latest dates from Mr Pinkney, do not reach lower than the beginning of May. I look for the President by the 12th or 15; for Mr Adams by the 20th of the month.
I heard, with great concern, some weeks ago, that you were unwell; but with proportionate pleasure lately, through Mr Cutts, that you were in health again. While abroad I shall ask the priviledge of sometimes visiting the retirement of Montpelier with a letter, being, dear sir, with increasing attachment to your fame, and the sincerest affection for your person, yours with faithful respect,
Richard Rush.
